Citation Nr: 1707936	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for coronary artery disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In August 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in December 2014, at which time the Board remanded to obtain outstanding VA medical records, authorization for private treatment records, and a VA examination.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the remand.  Specifically, outstanding VA and private treatment records have been associated with the file and an adequate examination was conducted in April 2015.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  A remand is necessary, however, for other reasons. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2015 Supplemental Statement of the Case, after case development was completed, the RO continued the Veteran's 10 percent rating.  Since that time, new VA and private treatment records have been associated with the record and the Veteran expressly requested that his case be remanded to the AOJ for review of this evidence.  


Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from Columbia VAMC since July 2015.

2. After any outstanding VA treatment records have been associated with the record and after review of all evidence received since the April 2015 Supplemental Statement of the Case, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

